              Case 3:19-cv-05901-RJB Document 224 Filed 09/07/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
        WENDY A. MAKI,                                         CASE NO. 3:19-cv-05901-RJB
 9
                                    Plaintiff,                 ORDER ON PLAINTIFF’S
                 v.                                            MOTION FOR A NEW TRIAL
10
                                                               AND MOTION TO AMEND THE
        BREMERTON SCHOOL DISTRICT,                             JUDGMENT
11
        LINDA SULLIVAN-DUDZIC, and her
        marital community, SUSAN K. STONE,
12
        and her marital community,
13
                                    D f d
14          This matter comes before the Court on the Plaintiff’s Motion for a New Trial (Dkt. 199)

15   and Motion to Amend the Judgment Regarding Contributory Negligence (Dkt. 197). The Court

16   has considered the pleadings filed regarding the motions and the remaining record. The Court is

17   fully advised.

18          After an 11-day trial, the jury returned a verdict in this case finding that the Plaintiff did

19   not prove her constitutional claims against Defendants, but had proven her negligence claim.

20   Dkt. 182. The jury found that the Plaintiff was contributorily negligent for 30% of her damages.

21   Id. It awarded her $150,000 “lost past earnings” before considering contributory negligence;

22   accordingly, the Plaintiff recovered $105,000 for “lost past earnings.” Id. She recovered an

23   additional $630,000 for “physical and emotional harm” before considering contributory

24   negligence, and so recovered $441,000 for “physical and emotional harm.” Id. The Court


     ORDER - 1
              Case 3:19-cv-05901-RJB Document 224 Filed 09/07/21 Page 2 of 4




 1   dismissed the Plaintiff’s claim for retaliation, brought pursuant to the Washington Law Against

 2   Discrimination, when it granted the Defendants’ Fed. R. Civ. P. 50(a) motion for directed verdict

 3   on that claim. Dkt. 179.

 4          The Plaintiff moves for a new trial on all claims, arguing that the Court “improperly

 5   dismissed her retaliation claim under Fed. R. Civ. P. 50(a)” and that it committed error when it

 6   permitted the Defendants to read a non-testifying witness’ statement to the jury. Dkt. 199. The

 7   Plaintiff requests that the motion for a new trial not be considered until the Court rules on her

 8   motion to certify questions related to her retaliation claim to the Washington Supreme Court. Id.

 9   That motion was denied on September 7, 2021. Dkt. 223. The Defendants have opposed the

10   motion for a new trial (Dkt. 214) and the Plaintiff has filed a reply (Dkt. 222-1).

11          The Plaintiff also moves to amend the judgment to eliminate the 30% reduction to the

12   Plaintiff’s verdict based on contributory negligence. Dkt. 197. She argues that the Defendants

13   failed to include the defense in their proposed jury instructions before the trial or in the pretrial

14   order or in the Amended Pretrial Order and so asserts the defense is waived. Id. The Defendants

15   oppose the motion (Dkt. 213), she has replied (Dkt. 220) and the motion is ripe for decision.

16                                                  DISCUSSION

17          Motion for a New Trial. Pursuant to Fed. R. Civ. P. 59(a)(1), [t]he court may, on

18   motion, grant a new trial on all or some of the issues – and to any party – as follows . . . for any

19   reason for which a new trial has heretofore been granted in an action at law in federal court.”

20          The Plaintiffs’ Motion for a New Trial (Dkt. 199) should be denied. Her motion to

21   certify her retaliation claim related questions to the Washington State Supreme Court was

22   denied. She has failed to demonstrate that this claim was improperly dismissed. Further, she

23   fails to show that permitting the Defendants to read Dani Palomino’s statement without a

24


     ORDER - 2
              Case 3:19-cv-05901-RJB Document 224 Filed 09/07/21 Page 3 of 4




 1   limiting instruction warrants a new trial. Each of the grounds the Plaintiff identifies for a new

 2   trial are functionally motions for reconsideration of the Court’s prior rulings. The Court is

 3   satisfied with those rulings and these additional submissions fail to make the required showing

 4   under Rule 59 or the standard under Local Rule W.D. Wash 7(h)(2), which provides that the

 5   Court will ordinarily deny motions for reconsideration in the “absence of a showing of manifest

 6   error in the prior ruling or a showing of new facts or legal authority which could not have been

 7   brought to [the Court’s] attention earlier with reasonable diligence.” The Plaintiffs’ Motion for a

 8   New Trial (Dkt. 199) should be denied.

 9          Motion to Amend the Judgment. Rule 59(e) provides that “[a] motion to alter or amend

10   a judgment must be filed no later than 28 days after entry of the judgment.”

11          A motion to amend judgment may only be granted where: 1) the motion is
            necessary to correct manifest errors of law or fact upon which the judgment is
12          based; 2) the moving party presents newly discovered or previously unavailable
            evidence, 3) the motion is necessary to prevent manifest injustice, or 4) there is an
13          intervening change in controlling law.

14   Hiken v. Dep't of Def., 836 F.3d 1037, 1042 (9th Cir. 2016).

15          Plaintiff’s Motion to Amend the Judgment Regarding Contributory Negligence (Dkt.

16   197) should be denied. The Plaintiff fails to point to sufficient grounds to alter those rulings or

17   to amend the judgment. She merely repeats her prior arguments. The Court’s prior rulings on

18   the issue of contributory negligence is in the record. The Plaintiff does not show that the

19   judgment should be corrected to address “manifest errors of law or fact,” newly discovered

20   evidence, to “prevent manifest injustice” or an “intervening change in controlling law.” Hiken,

21   at 1042. Her motion (Dkt. 197) should be denied.

22          IT IS SO ORDERED.

23

24


     ORDER - 3
              Case 3:19-cv-05901-RJB Document 224 Filed 09/07/21 Page 4 of 4




 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 7th day of September, 2021.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
